Appeal from an order of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered March 22, 2007 in a personal injury action. The order denied the motion of plaintiff Amy Lynn Lebron to set aside the jury verdict with respect to proximate cause and for a new trial on the issues of comparative negligence and damages.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Centra, J.P, Lunn, Peradotto, Green and Pine, JJ.